              Case
AO 106 (Rev. 04/        3:20-mj-00348-BLM
                 10) Application for a Search Warrant       Document 1 Filed 01/27/20 PageID.1 Page 1 of 13


                                       UNITED STATES DISTRICT COUR'                                                       JAN 2 7 2020
                                                                        for the
                                                                                                                     CLERl,, u .S ::JISl'RtCY COURT
                                                           Southern District of California                        SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                  BY                             o~_pu_TY
              In the Matter of the Search of                              )
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                          )
                                                                          )           Case No.        20M J o3 4 8
                    Black iPhone 7                                        )
        Seized as FP&F No. 2020565500022101                               )
                                                                          )
                   ("Target Device")
                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prwerf)J.. (Q be, searched and give its location):
  ::;ee r\nacnment A


located in the              Southern                 District of              California           , there is now concealed (identify the
person or describe the property to be seized):
  See Attachment B


          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
              Code Section                                                            Offense Description
        Title 8, United States Code§                  Transport Illegal Aliens(a)(1 )(A)(ii) and (v)(II)
        1324

         The application is based on these facts :
        See Attached Affidavit


           ~ Continued on the attached sheet.
           0 Delayed notice o/      days (give exact ending da✓rmore than 30 days:                          L -        - -- -
                                                                                                                                ) is requested
             under 18 U.s.c/ §3103a, the basis of which is set rth on the attached sh~


                                                                                     ~ ~      ,._.,,..Applicant's signature

                                                                                Giancarlo Lugo, Border Patrol Agent, U.S. Border Patrol
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:         112...v~:io
City and state: San Diego, California
                                                                              ~~     Hon . Barbara L. Major, U.S. Magistrate Judge
                                                                                                   Printed name and title
      Case 3:20-mj-00348-BLM Document 1 Filed 01/27/20 PageID.2 Page 2 of 13




 1
                                           AFFIDAVIT
 2

 3              I, Giancarlo Lugo, being duly sworn, hereby state as follows:

 4                                      INTRODUCTION
             1.   I submit this affidavit in support of an application for warrant(s) to search
 5 lithe following electronic device(s):

 6

 7                        Black iPhone 7
                          Seized as FP&F No. 2020565500022101
 8                        ("Target Device")


 9 II the ("Target Device"), as further described in Attachment(s) A, and to seize evidence of

10 II crime, specifically, violations of Title 8, United States Code, Section 1324 (Alien
      Smuggling), as further described in Attachment B.
11
           2.       The requested warrant(s) relate(s) to the investigation and prosecution of
12 II Alfredo Rafael BALLESTEROS for transportation of illegal aliens within the United

13 II States. The Target Device is/are currently in the custody of Department of Homeland
      Security, Customs and Border Protection, United States Border Patrol, San Diego Sector.
14
             3.   The facts set forth in this affidavit are based upon my personal observations,
15 II my training and experience, and information obtained from various law enforcement

16 II personnel and witnesses, including my review of reports prepared by other law
      enforcement officers and agents. This affidavit is intended to show that there is sufficient
17 II
      probable cause for the requested warrant and does not purport to set forth all of my
18 II knowledge of the investigation into this matter. Dates and times are approximate.

19

20
                                                  1

21
        Case 3:20-mj-00348-BLM Document 1 Filed 01/27/20 PageID.3 Page 3 of 13




 1                                  TRAINING AND EXPERIENCE

 2            4.      I have been employed by the USBP since 2008, and am currently assigned to

 3
     II the San Diego Sector Prosecutions Unit. I graduated from the Border Patrol Basic Academy
       at the Federal Law Enforcement Training Center in Artesia, New Mexico. I am a Federal
 4
     II Law   Enforcement Officer within the meaning of Rule 41 (a)(2)(C), Federal Rules of
 5 II Criminal Procedure and have been a Federal Law Enforcement Officer for ten years. I am
       authorized by Rule 4l(a) Federal Rules of Criminal Procedure to make applications for
 611
       search and seizure warrants and serve arrest warrants. I have experience and have received
 7
     II training with respect to conducting investigations of immigration and criminal violations
 811 of Titles 8, 18, 19, and 21 of the United States Code.
              5.      My current duties involve the preparation of criminal and administrative cases
 9
       for prosecution, including the use of linking related subjects and information via electronic
lO II equipment and telephones. In the course of my duties, I investigate and prepare for
11 II prosecution cases against persons involved in the inducement, transportation, and

12
     II harboring of illegal aliens into and within the United States; and, the utilization of illegally-
       obtained, counterfeit, altered or genuine immigration documents by illegal aliens to
13 II ·11
      1 ega 11 y gam
                   . entry or remam
                                  . m
                                    . t h e Urnte
                                               . d States .

14            6.      During my tenure as a Border Patrol Agent, I have participated in the

15
     II investigation of a number of cases involving the smuggling of aliens from Mexico into the
       United States and transportation of illegal aliens within the United States, which have
16
     II resulted   in the issuance of arrest warrants, search warrants, seizure warrants, and the
17 II indictments of persons for alien smuggling, including drivers, passengers, and guides.
              7.      Through the course of my training, investigations, and conversations with
18
       other law enforcement personnel, I have gained a working knowledge of the operational
19
     II habits of alien smugglers and alien transporters, in particular those who attempt to smuggle
20
                                                     2
21
           Case 3:20-mj-00348-BLM Document 1 Filed 01/27/20 PageID.4 Page 4 of 13




 111 aliens into the United States from Mexico and transport them throughout the Southern

 2
     II District of California.   I am aware that it is a common practice for alien smugglers to work
          in concert with other individuals and to do so by utilizing cellular telephones to maintain
 3   II commumcat10ns
              · · wit· h co-conspirators
                                 ·       an d/ or 1·11 ega1 a1·1ens .m or d er to f urt h er t h eir  . . 1
                                                                                                  . cnmma

 4   II activities. Because they are mobile, the use of cellular telephones permits alien smugglers

 5
     II and    transporters to easily carry out various tasks related to their smuggling activities,
          including, e.g., remotely monitoring the progress of the aliens while the aliens are in transit,
 6   11
          provi·d·mg mstructions
                     ·      ·    to transporters, gUI.d.mg a1·iens to speci"fiic pie
                                                                                  . k up 1ocat10ns,
                                                                                              .         .
                                                                                                    warnmg
 7   II accomplices about law enforcement activity in the area and the status of check-point
     11
          operations, and communicating with co-conspirators who guide aliens, coordinate drop off
 8
          locations, and/or operate alien stash houses.
 9
                 8.    The smuggling of aliens generates many types of evidence, including, but not
10 II limited to, cellular phone-related evidence such as voicemail messages referring to the
ll   II arrangements      of travel, names, photographs, text messaging (via SMS or other
          applications), and phone numbers of co-conspirators and illegal aliens.          For example,
12
     II drivers and passengers responsible for transporting illegal aliens are typically in telephonic
13 II contact with co-conspirators immediately prior to and/or following the crossing of the

14
     II illegal aliens at the border, at which time they receive instructions, including where to pick-
          up the illegal aliens for transportation into the United States and where to take the illegal
15
     II aliens   after crossing into the United States.       These communications may also include
16 II locations for delivery to stash houses and/or sponsors. Illegal aliens also are typically in

17
     IItelephonic contact with co-conspirators prior to        and following their crossing in order to
          make smuggling arrangements, receive instructions, and report their locations after
18 IIcrossing.
          . It is. common 1or
                          .c
                              a 1·ien smugg1ers to b e m
                                                       . contact wit
                                                                  . h co-conspirators
                                                                              .       wee k s to
19 II months in advance of an event to recruit drivers and to coordinate the event. It is also

20
     II common for co-conspirators to continue to contact each other by phone calls, social media,
                                                          3

21
         Case 3:20-mj-00348-BLM Document 1 Filed 01/27/20 PageID.5 Page 5 of 13




 1 II or messaging applications when contact is lost with the driver after an apprehension has
     .. occurred.
 2
                9.      Based upon my training, experience, and consultations with law enforcement
 3
     II officers experienced in narcotics trafficking investigations, and all the facts and opinions
 4 II set forth in this affidavit, I know that cellular telephones (including their Subscriber

 5
     II Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,
      for example, phone logs and contacts, voice and text communications, and data, such as
 5
     II emails,      text messages, chats and chat logs from various third-party applications,
 7 II photographs, audio files, videos, and location data. In particular, in my experience and

 8
     II consultation with law enforcement officers experienced in alien smuggling investigations,
      I am aware that individuals engaged in alien smuggling may store photos and videos on
 9
     II their   cell phones that reflect or show co-conspirators and associates engaged in alien
10 II smuggling, as well as images and videos with geo-location data identifying alien smuggling

11
     II transportation routes, and communications to and from recruiters and organizers.
                10.      This information can be stored within disks, memory cards, deleted data,
12
     II remnant data, slack space, and temporary or permanent files contained on or in the cellular
13 II telephone. Specifically, searches of cellular telephones may yield evidence:

14
                a.      tending to indicate efforts to smuggle aliens from Mexico into the United
15
                        States;
16
                b.      tending to identify accounts, facilities , storage devices, and/or services-such
17
                        as email addresses, IP addresses, and phone numbers-used to facilitate alien
18
                        smuggling and transportation of smuggled aliens;
19

20
                                                       4

21
           Case 3:20-mj-00348-BLM Document 1 Filed 01/27/20 PageID.6 Page 6 of 13




 1              C.    tending to identify co-conspirators, criminal associates, or others involved in
                      alien smuggling, or transportation of smuggled aliens;
 2

 3
                d.    tending to identify travel to or presence at locations involved in the smuggling,
 4                    transportation, or harboring ofillegal aliens, such as stash houses, load houses,
                      or delivery points;
 5

 6
                e.    tending to identify the user of, or persons with control over or access to, the
 7                    Target Device; and/or

 8
                f.    tending to place in context, identify the creator or recipient of, or establish the
 9
                      time of creation or receipt of communications, records , or data involved in the
10                    activities described above.

11

12                                    FACTS SUPPORTING PROBABLE CAUSE

13             11.    On January 25 , 2020, Border Patrol Agents M. Santos and Border Patrol

14
     II Agent A. Lopez were conducting assigned duties in the Campo Border Patrol Station's area
          of responsibility. At approximately 4 :55 PM, a white Toyota bearing California license
15
     II plates was recorded by a license plate reader traveling southbound on Tierra Del Sol Road.
16 II Agent Johanson advised agents via service radio of the vehicle that was south on Tierra del

17
     II Sol approximately two minutes prior.        Agent Lopez and Agent Santos responded to the
          area and approximately 5 :04 PM, both agents observed a white Toyota Corolla driving
18   II northbound on Tierra
                       . del        Sol Road. Agent Santos and Lopez were able to observed five
19 II individuals inside the vehicle. Agent Lopez requested a marked Border Patrol vehicle to

     11
          perform a vehicle stop via service radio. Border Patrol Agent D. Trujillo responded, while
20
                                                      5

21
            Case 3:20-mj-00348-BLM Document 1 Filed 01/27/20 PageID.7 Page 7 of 13




 1 II Agents Santos and Lopez continued to follow the vehicle. At approximately 5 :07 PM,

 2
     II Agent Trujillo attempted to perform a vehicle stop but the vehicle continued to travel at
          approximately 40-50 miles per hour failing to yield. At 5: 12 PM, Border Patrol Agent C.
 3
     II Zepeda, advised agents that a Vehicle Immobilization Device was setup on Old Highway
 4 1180, on the east side of Jacumba. The vehicle was able to come to a complete stop directly

 5
     II in   front of the Vehicle Immobilization Device on Old Highway 80 eastbound, west of
          Carrizo Gorge Road.
 6
               12.    Agents then immediately extracted all the individuals out of the vehicle safely.
 7 II Border Patrol Agent A. Luzak discovered a Glock pistol underneath the front passenger
 B II seat, while searching the vehicle. Agent Luzak then searched the glove compartment where
          he found eleven rounds of ammunition for the Glock pistol. Agent Santos identified
 9
     II himself as a Border Patrol Agent,   approached the driver of the vehicle, later identified as
10 II the defendant, Alfredo Rafael BALLESTEROS and conducted an immigration inspection.

11
     IIBALLESTEROS stated that he was a United States citizen not in possession of a proper
          identification. BALLESTEROS also stated that he was sent to pick up the three individuals
12
     IIin    the back of the vehicle. Agent Santos then approached the three individuals, later
13 II identified as Material Witnesses, Juan Josue HIPOLITO-Luna, Aviezer JUAREZ-
14 II Gonzalez and Juan Antonio ZAZUETA-Garcia, identified himself as a Border Patrol Agent
          and conducted an immigration inspection. All three individuals HIPOLITO, JUAREZ and
ls IIZAZUETA stated that they are citizens of Mexico without any immigration documents
16 II which would allow them to enter or remain in the United States legally. Agent Santos then

17
     II approached the front seat passenger, later identified as the defendant, Eric Josue RIVERA,
          identified himself as a Border Patrol Agent and conducted an immigration inspection.
lB II RIVERA stated that he was a United States citizen not in possession of a proper
19 II identification. RIVERA, who was in possession of the Glock pistol, also stated that he

     11
          purchased the weapon illegally from a street dealer. At approximately 5 :20 PM, Agent
20
                                                     6

21
           Case 3:20-mj-00348-BLM Document 1 Filed 01/27/20 PageID.8 Page 8 of 13




 111 Santos placed defendants BALLESTEROS and RIVERA under arrest. At the same time,

 2
     II Agent    Santos placed HIPOLITO, JUAREZ and ZAZUETA under arrest.                  The Black
          iPhone 7 ("Target Device") was discovered under the driver's seat. BALLESTEROS
 3
     II claimed that the Black iPhone 7 ("Target Device") belonged to him.
 4             13.     Material witnesses Juan Jose HIPOLITO-Luna, Aviezer JUAREZ-Gonzalez

 5
     II and Juan Antonio ZAZUETA-Garcia stated they are citizens of Mexico illegally present in
          the United States. HIPOLITO and ZAZUETA stated that smuggling arrangements were
 6
     II made    and they had agreed to pay $8,000 USD to be smuggled into the United States.
 7 II HIPOLITO and JUAREZ stated that when they got inside the vehicle, the driver asked
 B II them "where are we going?" HIPOLITO, JUAREZ and ZAZUETA stated that they could
          hear and see Border Patrol vehicles behind them and trying to pull the vehicle over, but the
 9
     II driver refused to stop for several minutes.   JUAREZ stated that he could observe the front
10 II passenger lean forward and motion his arm back and forth repeatedly, and he could hear
l l II what to him sounded like the manipulation of a firearm slide. When presented with a
          photographic lineup, HIPOLITO, JUAREZ and ZAZUETA positively identified the
12
     II defendant BALLESTEROS as the driver of the vehicle in which he was encountered.
13                                           METHODOLOGY
                14.    It is not possible to determine, merely by knowing the cellular telephone ' s
14
          make, model and serial number, the nature and types of services to which the device is
15
     II subscribed and the nature of the data stored on the device.    Cellular devices today can be
16 II simple cellular telephones and text message devices, can include cameras, can serve as

17
     II personal digital assistants and have functions such as calendars and full address books and
          can be mini-computers allowing for electronic mail services, web services and rudimentary
lB   II word processing. An increasing number of cellular service providers now allow for their
19 II subscribers to access their device over the internet and remotely destroy all of the data

     11
          contained on the device. For that reason, the device may only be powered in a secure
20
                                                      7

21
           Case 3:20-mj-00348-BLM Document 1 Filed 01/27/20 PageID.9 Page 9 of 13




 1 II environment or, if possible, started in "flight mode" which disables access to the network.

 2
     II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
          equivalents and store information in volatile memory within the device or in memory cards
 3
     II inserted into the device. Current technology provides some solutions for acquiring some of
 4 II the data stored in some cellular telephone models using forensic hardware and software.

 5
     II Even if some of the stored information on the device may be acquired forensically, not all
          of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 6
     II data   acquisition or that have potentially relevant data stored that is not subject to such
 7 II acquisition, the examiner must inspect the device manually and record the process and the

 8
     II results using digital photography. This process is time and labor intensive and may take
          weeks or longer.
 9
                15 .      Following the issuance of this warrant, a case agent familiar with the
10 II investigation will collect the subject cellular telephone and subject it to analysis. All

11
     II forensic       analysis of the data contained within the telephone and its memory cards will
          employ search protocols directed exclusively to the identification and extraction of data
12   11
          within the scope of this warrant.
13              16.       Based on the foregoing, identifying and extracting data subject to seizure

14
     II pursuant to this warrant may require a range of data analysis techniques, including manual
          review, and, consequently, may take weeks or months. The personnel conducting the
15
     II identification      and extraction of data will complete the analysis within 90 days, absent
16 II further application to this court.
                             PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
17
                17.       Law enforcement has previously attempted to obtain the evidence sought by
18   11
          this warrant through the owners' consent. Consent was not given.

19

20
                                                       8

21
          Case 3:20-mj-00348-BLM Document 1 Filed 01/27/20 PageID.10 Page 10 of 13




 1                                              CONCLUSION

 2              18.      Based on the facts and information set forth above, there is probable cause to

 3
     II believe that a search of the Target Device will yield evidence of alien smuggling     violation
          of Title 8, United States Code, Sections 1324.
 4
                19.     Because the Target Device was seized at the time of BALLESTEROS' arrest
 5 II and have been securely stored since that time, there is probable cause to believe that such

 6
     II evidence      continues to exist on the Target Device. As stated above, I believe that the
          appropriate date range for this search is from December 24, 2019, through January 24,
 7 II 2020.

 8              20.     Accordingly, I request that the Court issue warrants authorizing law

     11   enforcement to search the item(s) described in Attachment A, and seize the items listed in
 9
          Attachment B using the above-described methodology.
10
                I swear the foregoing is true and correct to the best of my knowledge and belief.
11

12
                                                   Giancarlo Lugo
13                                                 Border Patrol Agent

14
          Subscribed and sworn to before me this 27 th day of January, 2020.
15

16        ~                         /

      Hon. Barbara L. Major
17 II United States Magistrate Judge

18

19

20
                                                       9

21
           Case 3:20-mj-00348-BLM Document 1 Filed 01/27/20 PageID.11 Page 11 of 13




 1                                          ATTACHMENT A

 2
                                     PROPERTY TO BE SEARCHED
 3

     11
          The following property is to be searched:
 4

 5   11
     Black iPhone 7
     Seized as FP&F No. 2020565500022101
 611
     ("Target Device")
 7 II Target Device is currently in the custody of the Department of Homeland Security,
      Customs and Border Protection, United States Border Patrol, San Diego Sector.
 8"

 9

10

11

12

13

14

15

16

17

18

19

20

21
       Case 3:20-mj-00348-BLM Document 1 Filed 01/27/20 PageID.12 Page 12 of 13




 1
                                      ATTACHMENT B
 2
                                    ITEMS TO BE SEIZED
 3

 411        Authorization to search the cellular telephone(s) described in Attachment A
      includes the search of disks, memory cards, deleted data, remnant data, slack space, and
 5 II temporary or permanent files contained on or in the cellular telephone(s) for evidence
      described below. The seizure and search of the cellular telephone(s) shall follow the
 6 II search methodology described in the affidavit submitted in support of the warrant(s).

 7
             The evidence to be seized from the cellular telephone(s) will be electronic
8
   II records, communications, and data such as emails, text messages, chats and chat logs
 9 11 from various third-party applications, photographs, audio files, videos, and location
      data, for the period of December 24, 2019 to January 24, 2020:
10

11         a.    tending to indicate efforts to smuggle aliens from Mexico into the United
                 States;
12

13        b.     tending to identify accounts, facilities, storage devices, and/or services-
                 such as email addresses, IP addresses, and phone numbers-used to
14               facilitate alien smuggling and transportation of smuggled aliens;

15
           C.    tending to identify co-conspirators, criminal associates, or others involved
16
                 in alien smuggling, or transportation of smuggled aliens;
17

18         d.    tending to identify travel to or presence at locations involved in the
                 smuggling, transportation, or harboring of illegal aliens, such as stash
19               houses, load houses, or delivery points;

20

21
       Case 3:20-mj-00348-BLM Document 1 Filed 01/27/20 PageID.13 Page 13 of 13



            e.     tending to identify the user of, or persons with control over or access to,
 1
                   the Target Device; and/or
 2

 3          f.     tending to place in context, identify the creator or recipient of, or establish
                   the time of creation or receipt of communications, records, or data involved
 4                 in the activities described above,

 s
 6
     "which are evidence of violations of Title 8, United States Code, Section 1324.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
